Citation Nr: 1515240	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for torus mandibularis.

2.  Entitlement to a rating in excess of 10 percent for Frey's syndrome, to include sensory deficiency with right sided facial perspiration and cheek redness, cranial nerve V.  

3.  Entitlement to a compensable rating for excision, right parotid gland, with residuals of excision of parapharyngeal tumors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded to the RO to schedule a Board hearing in September 2014.  The Veteran failed to appear for the Board hearing in February 2014, without demonstrating just cause.  Accordingly, he is considered to have waived his right to a hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the RO's denial of service connection for torus mandibularis.  Service connection is in effect for excision of the right parotid gland with residuals of excision of parapharyngeal tumors, and the Veteran claims that his torus mandibularis is secondary to it.  Under the circumstances present, a VA examination is necessary for the torus mandibularis claim as indicated below, pursuant to 38 C.F.R. § 3.159 (2014).  Also, the Veteran submitted a VA Form 9 concerning this issue in February 2010.  On the appeal form, the Veteran indicated that his argument regarding this issue was continued on the next page.  His last sentence on the form is incomplete, and no second page of the form is of record.  Accordingly, on remand, prior to the VA examination on this matter, the second page of the Veteran's VA Form 9 should be obtained.  

The Veteran appeals the denial of a compensable rating for excision of the right parotid gland with residuals of excision of parapharyngeal tumors, and a rating greater than 10 percent for Frey's syndrome, to include sensory deficiency, with right sided facial perspiration and cheek redness, cranial nerve V, arguing that they are worse than rated.  The VA examiner in August 2012 indicated that the Veteran's Frey's syndrome appears to be worsening based on current right eye tearing and redness in addition to the perspiring and redness which was usual for the right face.  The Veteran's representative stated in February 2015 that the Veteran's right parotid gland excision and Frey's syndrome have increased in severity and warrant higher ratings, and that the VA examinations from August 2012 are well over 2 years old and inadequate for rating based on the Veteran's current severity.  It sounds as though the Veteran's disabilities may have increased in severity since the last examination, and so new VA examinations will be conducted, pursuant to 38 C.F.R. § 3.159.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

As the Veteran has been receiving VA treatment and VA medical records are constructively of record, any additional relevant VA medical records of treatment which the Veteran has received should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the second page of the Veteran's February 2010 VA Form 9, as well as all additional relevant VA medical records of treatment which the Veteran has received for the disabilities at issue.  

2.  After the above record development is completed, the Veteran should be scheduled for a VA examination(s) with regard to his claims for service connection for torus mandibularis and increased ratings for Frey's syndrome and right parotid gland and parapharyngeal tumors excision disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current manifestations of the Veteran's Frey's syndrome and right parotid gland and parapharyngeal tumors excision disabilities should be clearly reported in accordance with pertinent examination protocols and rating criteria. 

The examiner should also respond to the following:

     a)  With regard to the Veteran's current torus mandibularis, is it at least as likely as not (a 50% or higher degree of probability) that such was caused by the Veteran's service-connected right parotid gland and parapharyngeal tumors excision disability?  

     b)  Is it at least as likely as not (a probability of at least 50 percent) that such was aggravated by the Veteran's service-connected right parotid gland and parapharyngeal tumors excision disability?  

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

